Citation Nr: 1018777	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) and major 
depressive disorder.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1985 to September 1985, December 1990 to April 
1991, and from October 2004 to December 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which granted service connection for PTSD, 
and assigned a 30 percent initial disability rating, 
effective from May 22, 2007.

In June 2009, the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement 
of the case was issued in February 2010 which continued the 
assigned 30 percent disability rating.  The case is once 
again before the Board. 

Clarification of issue on appeal

In June 2009, the Board also remanded the Veteran's claim of 
entitlement to service connection for depression.  In a 
February 2010 rating decision, the RO granted service 
connection for major depressive disorder, and combined this 
disability with his service-connected PTSD, due medical 
evidence which indicated that the two disabilities have 
overlapping and intertwined symptoms.  The issue has 
therefore been reclassified as indicated above.


FINDING OF FACT

Throughout the rating period on appeal, the service-connected 
PTSD with depression has been manifested by chronic sleep 
impairment, mild memory loss, isolation, irritability, 
hypervigilance, flattened affect, and disturbances of mood 
and motivation, manifested by depression. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD with depression have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434-9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In June 2009, the Board remanded the Veteran's claims of 
entitlement to an increased rating for PTSD and entitlement 
to service connection for major depression.  The Board's 
remand instructions requested that the Veteran be provided 
with notice as required by the United States Court of Appeals 
for Veterans Claims (Court) decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and afforded an additional 
VA examination.  The Veteran's claim was then to be 
readjudicated.

The record reveals that the Veteran was provided notice 
consistent with that required by the Court's Dingess 
decision, in an August 2009 letter.  He was afforded VA 
examinations in July 2009 and January 2010.  [As noted above, 
service connection was established for the Veteran's 
depression, which was found to be intertwined with his PTSD 
by the July 2009 VA examiner.]  The claim was readjudicated 
via the February 2010 supplemental statement of the case 
(SSOC).  Thus, the Board's remand instructions have been 
fully complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued the Dingess decision 
mentioned above.  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As the January 2008 rating decision granted the Veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the initial rating assigned in that determination does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code for rating the 
disability at issue, and included a description of the rating 
formulas for this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher initial 
rating for the service-connected disability at issue.  In 
this regard, the Board notes that the criteria for rating 
PTSD and major depressive disorder are the same under the 
Rating Schedule.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, service personnel 
records, private medical records, VA outpatient medical 
records, and provided him with multiple VA examinations.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 


As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in December 
2007, July 2009, and January 2010.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record, and pertinent to the 
rating criteria.  Supporting rationale was also provided for 
the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The Veteran's acquired psychiatric disorder is currently 
rated under 38 C.F.R. § 4.130, Diagnostic Codes 9431-9411 
(2009) [Major depressive disorder - PTSD].  See 38 C.F.R. § 
4.27 [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The Board notes that the Veteran's has had his major 
depression associated with his PTSD.  With the exception of 
eating disorders, all mental disorders including PTSD and 
depression are rated under the same criteria in the rating 
schedule.  Therefore, rating under another diagnostic code 
would not produce a different result.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 9434-9411.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read in pertinent part as 
follows: 

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9434-9411 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV for rating purposes]. 

Analysis

The Veteran's service-connected PTSD with depression is 
currently evaluated as 30 percent disabling.  For reasons 
explained in greater detail below, the Board concludes that a 
50 percent or higher rating is not warranted.  

As has been discussed above, assignment of a 50 percent 
disability rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A review of the evidence of record reveals that the Veteran's 
affect has been described as flat by the January 2010 VA 
examiner.  Accordingly, a flattened affect has been 
demonstrated. 

The Veteran's speech was unremarkable during the January 2010 
and December 2007 VA examinations.  While the spontaneity in 
speech, pitch and tone of the Veteran's speech was described 
as bland during the July 2009 VA examination, the record does 
not indicate that the Veteran's speech has ever been 
circumstantial, circumlocutory or stereotyped.   

The December 2007, July 2009, and January 2010 VA 
examinations stated that the Veteran does not suffer from 
panic attacks and the Veteran does not appear to contend 
otherwise.  The record does not indicate that the Veteran has 
panic attacks more than once a week. 

The record indicates that the Veteran works as a nurse in a 
hospital.  During the January 2010 examination, he indicated 
that he recently started working in a different hospital due 
to anger outbursts at his former job.  He described problems 
maintaining composure at work as being in the past, and noted 
that he was making progress in being able to remove himself 
from bothersome situations.  The record does not indicate 
that the Veteran has had problems understanding complex 
commands.  

The Veteran has complained of forgetfulness and short-term 
memory loss.  See, e.g., a November 2007 statement.  While 
his service treatment records indicate that he developed 
short-term memory problems after falling off a truck, the 
record does not successfully distinguish between the 
symptomatology attributable to his service-connected close 
head injury residuals and his acquired psychiatric disorder.  
The Board will therefore assume that any short-term memory 
loss is the result of his acquired psychiatric disorder.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) [The Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].  Nevertheless, mild memory loss is 
one of the criteria described for the 30 percent disability 
rating which is currently assigned.  In this case, the 
evidence does not indicate that the Veteran's memory loss is 
other than mild, or that he has any long-term memory 
impairment, such as the retention of only highly learned 
material.  Indeed, on VA examination in July 2009, his 
immediate memory was assessed as within normal limits.  It 
was noted that his delayed memory was in the low average 
range on testing in 2007.  On VA examination in January 1010, 
his recent and remote memory were each normal.  Accordingly, 
any impairment of short and/or long-term memory does not more 
closely approximate the next higher rating.  See Melson v. 
Derwinski, 1 Vet. App.  334 (1991) [use of the conjunctive 
'and' in a statutory provision meant that all of the 
conditions listed in the provision must be met].

There is no indication that the Veteran's judgment or 
abstract thinking are impaired.  On VA examination in January 
2010, he was noted to understand the outcome of his behavior.  
His thought process and content were unremarkable and he was 
able to perform serial 7's and spell a word forward and 
backward. 

During the July 2009 VA examination, the Veteran indicated 
that he feels tired all the time and does not have the energy 
to do things.  The examiner described the Veteran's mood as 
depressed nearly every day.  It was noted that the Veteran 
had a moderate rating for markedly diminished interests and 
that he no longer has interest or time to engage in 
activities he once enjoyed.  During the January 2010 VA 
examination, the Veteran indicated that he does not engage in 
any social activities; he works and then goes home.  Based on 
the above, the Board will concede that the Veteran has 
disturbances of mood and motivation, manifested by 
depression. 

A July 21, 2008 Mental Health Outpatient Note indicated that 
the Veteran has supportive family and friends.  He was 
described as maintaining contact with his family.  See also 
the January 2010 VA examination report.  In July 2009, the 
Veteran indicated that he would occasionally stay with an 
acquaintance in Omaha in order to cut down on his commute 
time.  While the Veteran has difficulty at work due to his 
anger outbursts, the record does not indicate that the 
Veteran has difficulty establishing work and social 
relationships. 

In short, as described above, only two of the nine criteria 
necessary for a 50 percent rating have been met.  A review of 
the medical evidence indicates that the Veteran's psychiatric 
symptomatology centers on his difficulty sleeping, 
depression, mild and memory loss, hypervigilance, and 
isolation.  As detailed in the law and regulations section 
above, these symptoms are more congruent with the Veteran's 
currently assigned 30 percent disability rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected acquired psychiatric disorder which would enable it 
to conclude that the criteria for a higher rating have been 
approximated, and the Veteran and his attorney have pointed 
to no such pathology.  

The Board additionally observes that GAF scores assigned to 
the Veteran during the appeal period range from 55 - 69.  
These scores are reflective of mild to moderate impairment 
due to his service-connected psychiatric disabilities, which 
is consistent with the Veteran's assigned 30 percent 
disability rating.  The VA examiner who conducted the 
December 2007 and January 2010 VA examinations stated that 
that the Veteran's psychiatric symptomatology results in an 
occasional decrease in work efficiency with intermittent 
periods of inability to perform occupational tasks but with 
generally satisfactory functioning.  The July 2009 VA 
examiner stated that the Veteran's psychiatric symptomatology 
resulted in a decreased reliability and productivity.  These 
descriptions of the Veteran's symptomatology are also 
congruent with the currently assigned 30 percent disability 
rating. 

The Board has also considered the Veteran's entitlement to 70 
and 100 percent disability ratings.  However, the record 
indicates that the Veteran has not met any of the criteria 
for a 70 percent rating.  He has repeatedly denied having 
suicidal ideations and the January 2010 VA examiner noted 
that the Veteran does not have any obsessive or ritualistic 
behavior.  There is no evidence of illogical speech spatial 
disorientation, difficulty adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.

During the July 2009 VA examination, the Veteran was 
described as being depressed nearly every day and that there 
were moderate problems with the activities of daily living.  
Despite these moderate problems, the record indicates that 
the Veteran is able to function independently, appropriately 
and effectively. 

With respect to impaired impulse control, the Veteran has 
been described as irritable and prone to display outbursts of 
anger.  See, e.g., an August 2009 statement of M.K.R, RN.  
However, the Veteran was described has having good impulse 
control during the January 2010 VA examination and there is 
no evidence that the Veteran's anger has resulted in periods 
of violence. 

The evidence of record does not indicate that the Veteran 
neglects his personal appearance or hygiene.  The January 
2010 VA examiner specifically stated that the Veteran was 
able to maintain minimum personal hygiene and noted that he 
appeared "clean, neatly groomed, appropriately dressed, 
casually dressed" at the time of his examination.  VA 
outpatient treatment records also describe the Veteran as 
maintaining proper grooming and hygiene. See, e.g., a July 
21, 2008 Mental Health Outpatient Treatment Note. 

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment to thought processes and communication or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the Veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  There is also no medical evidence describing 
the Veteran as currently suffering from persistent 
hallucinations or delusions. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology warranting a disability rating other than the 
currently-assigned 30 percent.  The December 2007, July 2009 
and January 2010 VA examinations, along with the outpatient 
treatment records indicate the disability has remained 
relatively stable at the 30 percent level throughout the 
period.  

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the March 2008 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected PTSD with depression.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the Rating Schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disability is specifically contemplated under 
the appropriate ratings criteria.  Accordingly, the Board 
finds that the Veteran's disability picture has been 
contemplated by the Rating Schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his service-connected psychiatric 
disabilities; in fact, it does not appear that the Veteran 
has had psychiatric hospitalization at all for his service-
connected psychiatric disabilities. 

With respect to employment, the evidence of record indicates 
that the Veteran works in a hospital.  While the record 
indicates that the Veteran will lose his temper and yell, 
there is no indication that this disability has caused him to 
miss work or creates any unusual employment impairment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD and major depressive disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


